DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 56 are objected to because of the following informalities:  Multiple periods in the claims (See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995) [MPEP 608.01(m)].  Appropriate correction is required.
Claims 4-9, 11-12, 19-28, 30-32, 38-39, and 41-55 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10, 13-18, 29, 33-37, 40 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the first hydroxyl substituted, linear poly(disubstituted siloxane)" in lines 12 and 14-15; claim 1 recites the limitation "the second mono-functional hydroxyl substituted, linear poly(disubstituted siloxane)" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, dependent claims 2-3, 10, 13-18, 29, 33-37 and 40 are indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 1 recites the broad recitation 10 to 200, and the claim also recites 10-100 which is the narrower statement of the range/limitation.  In the present instance, claim 1 recites the broad recitation 0.4-1.3, and the claim also recites 0.4-1.0 which is the narrower statement of the range/limitation.  In the present instance, claim 2 recites the broad recitation linear, branched, or cyclic alkyl group containing 1 to 8 carbons, and the claim also recites methyl, ethyl or phenyl, or may be methyl which is the narrower statement of the range/limitation.  In the present instance, claim 3 recites the broad recitation linear, branched, or cyclic alkyl group containing 1 to 8 carbons, and the claim also recites methyl, ethyl or phenyl, or may be methyl which is the narrower statement of the range/limitation.  In the present instance, claim 13 recites the broad recitation alkyleneoxy, and the claim also recites ethyleneoxy which is the narrower statement of the range/limitation; in the present instance, claim 13 recites the broad recitation aryl, and the claim also recites phenyl which is the narrower statement of the range/limitation.  In the present instance, claim 33 recites the broad recitation C1-C4 alkyl, and the claim also recites methyl, ethoxy, hydroxyethyl, and hydroxymethyl which is the narrower statement of the range/limitation.  In the present instance, claim 56 recites the broad recitation 10 to 200, and the claim also recites 10-100 which is the narrower statement of the range/limitation. In the present instance, claim 56 recites the broad recitation 0.4-1.3, and the claim also recites 0.4-1.0 which is the narrower statement of the range/limitation.  
Claim 56 recites the limitation "the first hydroxyl substituted, linear poly(disubstituted siloxane)" in lines 12 and 14-15; claim 56 recites the limitation "the second mono-functional hydroxyl substituted, linear poly(disubstituted siloxane)" in lines 12-13; claim 56 recites the limitation "the second hydroxyl substituted poly(disubstituted siloxane)" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 13-18, 29, 36-37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanini et al. (US 2007/0222095).
Regarding claims 1-3, 10, 13-18, 36-37 and 40:  Zanini et al. (US ‘095) discloses silicone hydrogel contact lenses [abstract], wherein Example 24 [0115] prepares a silicone hydrogel contact lens as in Ex. 1 [0113] by curing a reactive monomer mixture comprising 46 wt% OH-mPDMS {mono-3(methacryloxy-2-hydroxypropyloxy)propyl terminated, mono-butyl terminated polydimethyl siloxane, molecular weight 612 (4 siloxane repeating units) [0106]}, 7 wt% Macromer, 15 wt% DMA {N,N-dimethylacrylamide [0100]}, 12.53 wt% HEMA {2-hydroxyethyl methacrylate [0101]}, 17 wt% PVP {poly(N-vinyl pyrrolidone) [0104]}, 0.25 wt% CGI 891, 2.2 wt% Norbloc {2-(2’-hydroxy-5-methacryloyloxyethylphenyl)-2H-benzotriazole [0103]}, 0.02 wt% Blue HEMA {reaction product of Reactive Blue 4 and HEMA [0105]} and 15 wt% acPDMS 2000 {bis-3acryloxy-2-hydroxypropyloxypropyl polydimethyl siloxane, molecular weight 2000 (20 siloxane repeating units) [0026, 0109]} (corresponding to ~17 wt% PVP based on reactive components, as calculated by examiner) [Ex. 24; 0115; Table 5, Ex. 24].  Zanini et al. (US ‘095) discloses OH-mPDMS {mono-3(methacryloxy-2-hydroxypropyloxy)propyl terminated, mono-butyl terminated polydimethyl siloxane} having 15-20 siloxane repeating units (b=15-20) [0041-0049].
Zanini et al. (US ‘095) does not disclose Ex. 24 containing an additional OH-mPDMS having 15-20 siloxane repeating units.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included an additional OH-mPDMS having 15-20 siloxane repeating units based on the invention of Zanini et al. (US ‘095), and would have been motivated to do so since Zanini et al. (US ‘095) suggests that the composition can contain an additional OH-mPDMS having 15-20 siloxane repeating units [0048].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)) [MPEP 2143].
While claim 1 recites about 15 wt% polyamide, the term about allows for amounts of polyamide greater than 15 wt%, which overlaps with 17 wt% PVP of Ex. 24.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].

Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanini et al. (US 2007/0222095).
Regarding claim 56:  Zanini et al. (US ‘095) discloses silicone hydrogel contact lenses [abstract], wherein Example 24 [0115] prepares a silicone hydrogel contact lens as in Ex. 1 [0113] by curing a reactive monomer mixture comprising 46 wt% OH-mPDMS {mono-3(methacryloxy-2-hydroxypropyloxy)propyl terminated, mono-butyl terminated polydimethyl siloxane, molecular weight 612 (4 siloxane repeating units) [0106]}, 7 wt% Macromer, 15 wt% DMA {N,N-dimethylacrylamide [0100]}, 12.53 wt% HEMA {2-hydroxyethyl methacrylate [0101]}, 17 wt% PVP {poly(N-vinyl pyrrolidone) [0104]}, 0.25 wt% CGI 891, 2.2 wt% Norbloc {2-(2’-hydroxy-5-methacryloyloxyethylphenyl)-2H-benzotriazole [0103]}, 0.02 wt% Blue HEMA {reaction product of Reactive Blue 4 and HEMA [0105]} and 15 wt% acPDMS 2000 {bis-3acryloxy-2-hydroxypropyloxypropyl polydimethyl siloxane, molecular weight 2000 (20 siloxane repeating units) [0026, 0109]} (corresponding to ~17 wt% PVP based on reactive components, as calculated by examiner) [Ex. 24; 0115; Table 5, Ex. 24].  Zanini et al. (US ‘095) discloses OH-mPDMS {mono-3(methacryloxy-2-hydroxypropyloxy)propyl terminated, mono-butyl terminated polydimethyl siloxane} having 15-20 siloxane repeating units (b=15-20) [0041-0049].
Zanini et al. (US ‘095) does not disclose Ex. 24 containing an additional OH-mPDMS having 15-20 siloxane repeating units.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included an additional OH-mPDMS having 15-20 siloxane repeating units based on the invention of Zanini et al. (US ‘095), and would have been motivated to do so since Zanini et al. (US ‘095) suggests that the composition can contain an additional OH-mPDMS having 15-20 siloxane repeating units [0048].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)) [MPEP 2143].
While claim 56 recites about 15 wt% polyamide, the term about allows for amounts of polyamide greater than 15 wt%, which overlaps with 17 wt% PVP of Ex. 24.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanini et al. (US 2007/0222095) as applied to claim 1 above, and further in view of Alli et al. (US 2013/0341811).
Regarding claim 29:  Zanini et al. (US ‘095) renders the basic claimed silicone hydrogel obvious [as set forth above with respect to claim 1 above].
Zanini et al. (US ‘095) does not disclose polyvinylmethylacetamide.  However, Alli et al. (US ‘811) discloses silicone hydrogels containing polyamides [abstract; 0014, 0020], wherein the polyamide can be polyvinylmethylacetamide (PVMA) or polyvinylpyrrolidone (PVP) [0041].  Zanini et al. (US ‘095) and Alli et al. (US ‘811) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of silicone hydrogels containing polyamides.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined polyvinylmethylacetamide, as taught by Alli et al. (US ‘811) in the invention of Zanini et al. (US ‘095), and would have been motivated to do so since Alli et al. (US ‘811) suggests polyvinylmethylacetamide and polyvinylpyrrolidone are equivalent polyamides [0041] [see also MPEP 2144.06].

Claim 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanini et al. (US 2007/0222095) as applied to claim 1 above, and further in view of Alli et al. (US 2013/0341811).
Regarding claims 33-35:  Zanini et al. (US ‘095) renders the basic claimed silicone hydrogel obvious [as set forth above with respect to claim 1 above].
Zanini et al. (US ‘095) does not disclose a polyvinylpyrrolidone copolymer.  However, Alli et al. (US ‘811) disclose silicone hydrogels containing polyamides [abstract; 0014, 0020], wherein the polyamide can be copolymer of polyvinylpyrrolidone (PVP), polyvinylmethylacetamide (PVMA) and polydimethylacrylamide (PDMA) [0041].  Zanini et al. (US ‘095) and Alli et al. (US ‘811) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of silicone hydrogels containing polyamides.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined a copolymer of polyvinylpyrrolidone, polyvinylmethylacetamide and polydimethylacrylamide, as taught by Alli et al. (US ‘811) in the invention of Zanini et al. (US ‘095), and would have been motivated to do so since Alli et al. (US ‘811) suggests copolymers of polyvinylpyrrolidone, polyvinylmethylacetamide and polydimethylacrylamide [0041] for use in silicone hydrogels.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 10, 13-18, 29, 33-37, 40 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of U.S. Patent No. 10,371,865. Although the claims at issue are not identical, they are not patentably distinct from each other because the silicone hydrogel of claims 1-56 of U.S. Patent No. 10,371,865 anticipates the instant claimed silicone hydrogel.
Claims 1-3, 10, 13-18, 29, 33-37, 40 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of U.S. Patent No. 10,890,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the silicone hydrogel of claims 1-56 of U.S. Patent No. 10,890,689 anticipates the instant claimed silicone hydrogel.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767